Citation Nr: 1117718	
Decision Date: 05/09/11    Archive Date: 05/17/11

DOCKET NO.  06-01 933	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, claimed as depression and anxiety with panic attacks.

2.  Entitlement to an initial disability rating higher than 10 percent for a left thumb fracture.

(The issue of entitlement to service connection for a left wrist disability will be addressed in a separate decision.)


REPRESENTATION

Appellant represented by:	Daniel S. Krasnegor, Esq.


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel

INTRODUCTION

The Veteran served on active duty from November 1964 to November 1968.

This appeal comes before the Board of Veterans' Appeals (Board) from rating decisions by the Hartford, Connecticut Regional Office (RO) of the United States Department of Veterans Affairs (VA).  In a June 2005 rating decision, the RO denied service connection for depression, an anxiety disorder, and a left wrist fracture.  In an August 2006 rating decision, the RO granted service connection for a left thumb fracture, and assigned a 10 percent disability rating.

In a July 2008 decision, the Board denied service connection for depression and anxiety with panic attacks, and denied an initial rating higher than 10 percent for a left thumb fracture.  The Board remanded, for the development of additional evidence, the issue of service connection for a left wrist disability.

The Veteran appealed the July 2008 Board decision to the United States Court of Appeals for Veterans Claims (Court).  In September 2009, the Court granted a joint motion of the Veteran and VA to vacate the July 2008 Board decision as to the issues of service connection for depression and anxiety with panic attacks and a higher initial rating for left thumb fracture, and remanded those issues to the Board for additional action.  The issue of entitlement to service connection for a left wrist disability will be addressed in a separate decision.

In light of recent Court caselaw, the Board has recharacterized the Veteran's claims for depression and anxiety with panic attacks as reflected on the cover page.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (finding that a claim for benefits for one psychiatric disability also encompassed benefits based on other psychiatric diagnoses and should be considered by the Board to be within the scope of the filed claim).

For the reasons explained below, the appeal is REMANDED to the RO.  VA will notify the Veteran if further action is required on his part.

REMAND

While further delay is regrettable, the Board finds that additional development is necessary with respect to the claims.  

The Joint Motion for Remand noted that the record before the agency did not include treatment records dated prior to the July 2008 Board decision.  Apparently, the Veteran's attorney provided a few hundred pages of treatment records during Court proceedings.  These records are contained in the claims file and appear to date from January 2002 to April 2009.  In his brief to the Board, the Veteran, through his attorney has requested that all treatment records be obtained.  Thus, remand is necessary to obtain relevant VA treatment records dating since April 2009 and prior to January 2002 from the Connecticut VA Healthcare System.

In addition, evidence of record indicates the Veteran has received treatment for a psychiatric disorder from Dr. Silverstein and Dr. Goldstein.  The Veteran should be asked to provide authorization for VA to request treatment records from these providers.

The Veteran, through his attorney, now argues that his claimed psychiatric disorder is related to his service connected thumb injury.  On remand, the Veteran should be afforded notice pursuant to the Veterans Claims Assistance Act advising him of what is necessary to substantiate a claim for service connection on a secondary basis.  

In addition, the Board finds that a VA examination would assist in adjudicating the Veteran's claim for service connection for a psychiatric disorder.  See 38 C.F.R. § 3.159(c)(4).  Such should be scheduled on remand.

Additionally, the record reveals the last VA examination for the Veteran's left thumb disability was in May 2006, approximately 5 years ago.  The treatment records reflect complaints concerning his left hand since that time.  However, the record does not provide sufficient information concerning the current level of disability.  Accordingly, a VA examination should be scheduled for this condition as well.  

Accordingly, the case is REMANDED for the following action:

1.  Ensure that all notification and development action required by 38 U.S.C.A. §§ 5102, 5103, and 5103A (West 2002) are fully complied with and satisfied with respect to the claim for service connection for a psychiatric disorder on a secondary basis. 

2.  Ask the Veteran to provide the names and addresses of all medical care providers who treated him for a psychiatric disorder since his discharge from service, and for his left thumb condition since April 2005.  The Veteran should also be specifically requested to provide authorization to obtain treatment records from Dr. Silverstein and Dr. Goldstein.  After securing the necessary release, the RO should request any records which are not duplicates of those already contained in the claims file. 

3.  Request relevant VA treatment records from the Connecticut VA Healthcare System dating prior to January 2002 and since April 2009.

4.  After the above has been completed to the extent possible, the Veteran should be afforded a VA psychiatric examination to determine the nature of any current psychiatric disorder and to obtain an opinion as to whether such condition is possibly related to service or service connected disability.  The claims folder must be made available to and be reviewed by the examiner in conjunction with examination.  

Following review of the claims file and examination of the Veteran, the examiner should provide a diagnosis for any psychiatric disorders identified.  The examiner should provide an opinion as to whether any diagnosed psychiatric disorder at least as likely as not (50 percent probability or greater) arose during service or is otherwise related to service.  If not, the examiner should provide an opinion as to whether any diagnosed psychiatric disorder is at least as likely as not caused by or permanently worsened beyond normal progression (aggravated) by his service connected left thumb disability.  If the examiner finds that a psychiatric disorder is aggravated by the service connected thumb disorder, he/she should quantify the degree of aggravation.  Please provide a medial rationale for the conclusions reached. 

5.  Schedule the Veteran for a VA hand examination to determine the current nature and severity of the Veteran's service connected left thumb condition.  The claims folder must be made available to and be reviewed by the examiner in conjunction with examination.  

With respect to the left thumb disability, the examiner should discuss all functional impairment of the left hand caused by the left thumb injury, including range of motion.  The examiner should also describe any functional loss pertaining to the service-connected left thumb disability due to pain or weakness, and to document all objective evidence of those symptoms. In addition, the examiner should provide an opinion on the degree of any functional loss that is likely to result from a flare-up of symptoms or on extended use.  

6.  After the development requested above has been completed to the extent possible, the RO should again review the record.  If the benefits sought on appeal remain denied, the appellant and representative, if any, should be furnished a supplemental statement of the case and given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


